              Case 2:15-cr-00029-RAJ Document 96 Filed 04/19/21 Page 1 of 2




1                                                             The Honorable Richard A. Jones
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT
8
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
       UNITED STATES OF AMERICA,                          NO. CR15-00029 RAJ
11
                             Plaintiff,
                                                        ORDER GRANTING MOTION TO
12
                        v.                              SEAL EXHIBITS A THROUGH C TO
13                                                      GOVERNMENT’S RESPONSE TO
                                                        DEFENDANT’S MOTION FOR
14     BRIAN FARRELL,
                                                        COMPASSIONATE RELEASE
15                                                      PURSUANT TO 18 U.S.C.
                             Defendant.
                                                        § 3582(c)(1)(A)
16
17
            This matter has come before the Court on the Government’s motion to seal Exhibits
18
     A through C to the Government’s Response to Defendant’s Motion for Compassionate
19
     Release Pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and
20
     records in this case and finds there are compelling reasons to permit the filing under seal
21
     of Exhibits A through C to the Government’s Response to Defendant’s Motion for
22
     Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A), due to the sensitive
23
     information contained therein.
24
     ///
25
     ///
26
     ///
27
     ///
28
      ORDER GRANTING MOTION TO SEAL - 1                                   UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Farrell, CR15-029 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:15-cr-00029-RAJ Document 96 Filed 04/19/21 Page 2 of 2




1          IT IS HEREBY ORDERED that the Government’s Motion to Seal (Dkt. # 93) is
2 GRANTED. Exhibits A through C to the Government’s Response to Defendant’s
3 Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) shall remain
4 filed under seal.
5          DATED this 19th day of April, 2021.
6
7                                                A
8                                                The Honorable Richard A. Jones
9                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION TO SEAL - 2                             UNITED STATES ATTORNEY
                                                                  700 STEWART STREET, SUITE 5220
     United States v. Farrell, CR15-029 RAJ
                                                                    SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
